ORDER
Pursuant to the Rule 28(b)(6)(A), of the Rules of Lawyer Disciplinary Enforcement (“RLDE”), we VACATE the interim suspension placed on Maria Reichmanis and place her on incapacity inactive status based on the severity of her documented medical condition.
Further, pursuant to Rule 28(b)(6)(C), RLDE, we defer all pending disciplinary matters against Ms. Reichmanis because she has established that she is unable to assist in her own defense. This stay of the proceedings will be in effect until Ms. Reichmanis attempts to change her incapacity inactive status.
IT IS SO ORDERED.
/s/JEAN H. TOAL, C.J.
/s/JAMES E. MOORE, J.
/s/JOHN H. WALLER, JR., J.
/s/E.C. BURNETT, III, J.
PLEICONES, J., not participating.